Case 2:20-cv-11521-GCS-EAS ECF No. 5 filed 07/20/20     PageID.11   Page 1 of 5




              UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF MICHIGAN
                   SOUTHERN DIVISION
KRISTA GLADNEY,

      Petitioner,             Case Number 2:20-CV-11521
                              HONORABLE GEORGE CARAM STEEH
v.                            UNITED STATES DISTRICT JUDGE

JEREMY HOWARD,

     Respondent.
_________________________________/

            OPINION AND ORDER HOLDING IN ABEYANCE
           THE PETITION FOR A WRIT OF HABEAS CORPUS
            AND ADMINISTRATIVELY CLOSING THE CASE

      Krista Gladney, (“Petitioner”), confined at the Huron Valley Women’s

Correctional Facility in Ypsilanti, Michigan, filed a pro se pleading which the

Clerk’s Office construed and filed as a petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2254. Petitioner in her pleading indicates that she

wishes to file a habeas petition, challenging her convictions. Petitioner

does not indicate in her pleading what she was convicted of, but the

Michigan Department of Corrections’ Offender Tracking Information System

(OTIS), which this Court is permitted to take judicial notice of, see Ward v.

Wolfenbarger,323 F. Supp. 2d 818, 821, n. 3 (E.D. Mich. 2004), indicates

that petitioner was convicted in the Wayne County Circuit Court for first-

degree murder, Mich. Comp. Laws § 750.316; felon in possession of a


                                     -1-
Case 2:20-cv-11521-GCS-EAS ECF No. 5 filed 07/20/20       PageID.12   Page 2 of 5




firearm, Mich. Comp. Laws § 750.224f, and possession of a firearm in the

commission of a felony, Mich. Comp. Laws § 750.227b.

      Petitioner asks for an extension of time to file a petition for a writ of

habeas corpus and a memorandum of law in support of her petition.

Petitioner claims she needs the extension because the Coronavirus

pandemic has forced the prison where she is incarcerated to close its law

library, making it impossible for her to research and write a proper habeas

petition. Petitioner claims that the one year statute of limitations for her

case will expire on October 29, 2020. Petitioner asks for an extension of

time to file her petition.

      The Court construes petitioner’s letter as a protective petition for a

writ of habeas corpus filed pursuant to 28 U.S.C. § 2254, because she

indicates that she wishes to seek habeas relief on her claims but requests

an extension of time to file a more properly researched petition and brief.

See e.g. Sueing v. Palmer, 503 F. App’x 354, 356-57 (6th Cir. 2012)

(petitioner’s letter to the district court to grant a stay and abeyance or to

extend the time to file a petition for writ of habeas corpus should have been

construed as a new habeas petition); Watkins v. Haas, 143 F. Supp. 3d

632, 638, n. 4 (E.D. Mich. 2015), rev’d sub nom. on other grds Watkins v.

Deangelo-Kipp, 854 F.3d 846 (6th Cir. 2017)(district court construed


                                       -2-
Case 2:20-cv-11521-GCS-EAS ECF No. 5 filed 07/20/20        PageID.13   Page 3 of 5




petitioner’s request to stay the petition as a newly filed petition for writ of

habeas corpus). A habeas petitioner who is concerned about the possible

effects of his or her state post-conviction filings on the AEDPA’s statute of

limitations can file a “protective” petition in federal court, as petitioner

appears to have done. See Pace v. DiGuglielmo, 544 U.S. 408, 416 (2005).

      The Court, however, recognizes that petitioner’s current petition is

devoid of any claims. A federal district court has the power to grant an

extension of time to a habeas petitioner to file an amended habeas petition.

See e.g. Hill v. Mitchell, 30 F. Supp. 2d 997, 998 (S.D. Ohio. 1998). This

Court is willing to grant petitioner an extension of time to file an amended

habeas petition which contains the claims that she wishes to raise in her

petition. The Court will also grant petitioner an extension of time to file a

memorandum of law in support of her claim. A habeas petitioner is

permitted to assert his or her claims in a supporting brief. See Dye v.

Hofbauer, 546 U.S. 1, 4 (2005).

      The Court will grant petitioner an extension of time to file an amended

habeas petition and memorandum in support of the petition. The Court is

well aware of the seriousness of the Coronavirus and its impact in

particular on prison operations and the life of the inmates who are

incarcerated at these facilities. Governor Gretchen Whitmer has, in fact,


                                       -3-
Case 2:20-cv-11521-GCS-EAS ECF No. 5 filed 07/20/20      PageID.14   Page 4 of 5




just extended the State of Emergency for the State of Michigan until at least

August 11, 2020, due to a rise in Coronavirus cases. See Rivals, Whitmer

unite for mask message. Detroit Free Press, July 16, 2020, 2020 WLNR

19769644.

      Petitioner shall have ninety days from the date that the Governor’s

State of Emergency is lifted to file her amended habeas petition and her

memorandum of law in support of the petition. See Pickens v. Shoop, No.

1:19-CV-558, 2020 WL 3128536, at *2 (S.D. Ohio June 12, 2020). Petitioner

shall file a motion to reopen the petition when she files her amended habeas

petition and memorandum of law.

      Finally, the Court notes that petitioner’s habeas petition is deficient

because she failed to pay the $ 5.00 filing fee or an application to proceed

in forma pauperis. See Gravitt v. Tyszkiewicz, 14 F. App’x 348, 349 (6th

Cir. 2001). A Deficiency Order was signed on June 22, 2020, giving

petitioner until July 13, 2020, to correct the deficiency. In lieu of enforcing

the deficiency order, the Court will hold the current petition in abeyance and

stay the proceedings. However, when petitioner moves to reopen the case,

she will be required to pay either the $ 5.00 filing fee or submit an

application to proceed in forma pauperis.




                                      -4-
Case 2:20-cv-11521-GCS-EAS ECF No. 5 filed 07/20/20                 PageID.15   Page 5 of 5




                                        ORDER

     IT IS ORDERED that:

     (1) The proceedings are STAYED and the Court holds the
         habeas petition in abeyance. Petitioner is GRANTED an
         extension of time to file an amended habeas petition and
         memorandum of law in support of the petition. Petitioner shall
         have ninety (90) days from the time that the Coronavirus
         State of Emergency ends in the State of Michigan to file her
         amended habeas petition and memorandum of law. Petitioner
         shall file a motion to reopen the petition under the current case
         number and using the current caption. Petitioner shall submit
         either the $ 5.00 filing fee or an application to proceed in forma
         pauperis when she moves to reopen the case.

     (2) To avoid administrative difficulties, the Clerk of Court shall
         CLOSE this case for statistical purposes only. Nothing in this
         order or in the related docket entry shall be considered a
         dismissal or disposition of this matter. See Thomas v.
         Stoddard, 89 F. Supp. 3d 937, 943-944 (E.D. Mich. 2015).

     (3) Upon receipt of a motion to reopen the habeas petition, the
         Court will order the Clerk to reopen this case for statistical
         purposes.

Dated: July 15, 2020
                                          s/George Caram Steeh
                                          GEORGE CARAM STEEH
                                          UNITED STATES DISTRICT JUDGE

                                CERTIFICATE OF SERVICE

                Copies of this Order were served upon attorneys of record on
                July 20, 2020, by electronic and/or ordinary mail and also on
                 Krista Gladney #276752, Huron Valley Complex - Womens
                           3201 Bemis Road, Ypsilanti, MI 48197.

                                      s/Brianna Sauve
                                        Deputy Clerk




                                            -5-
